


Exhibit 10.46

 

RESTRICTED STOCK UNIT AWARD AGREEMENT
(CASH ONLY AWARD)
UNDER THE
CITY NATIONAL CORPORATION
AMENDED AND RESTATED 2002 OMNIBUS PLAN

 

THIS RESTRICTED STOCK UNIT — CASH ONLY AWARD AGREEMENT is made as of DATE
between CITY NATIONAL CORPORATION, a Delaware corporation (the “Company”), and
COLLEAGUE NAME employee of the Company or a subsidiary of the Company
(“Colleague”), with reference to the following:

 

A.                                    On April 28, 2004 the shareholders of the
Company adopted the City National Corporation Amended and Restated 2002 Omnibus
Plan, as amended from time to time thereafter (the “Plan”), pursuant to which
the Compensation, Nominating & Governance Committee of the Board of Directors
(the “Committee”) may award selected officers and other Company or Company
subsidiary employees restricted shares, restricted units, including restricted
stock units which will be payable in Cash Only Awards, or other deferred Awards
of the Company’s common stock (the “Common Stock”).

 

B.                                    The Committee has determined to grant to
Colleague an award of restricted stock units payable in cash only and dividend
equivalent units pursuant to the terms and conditions of this Agreement.

 

1.                                      Grant of Restricted Stock Unit — Cash
Only Award.

 

(a)                                 Details of Award.  Pursuant to the Plan, the
Company hereby grants a Restricted Stock Unit — Cash Only Award (as defined in
the Addendum to this Agreement) with the following terms:

 

(i)                                     Number of Restricted Stock Units to be
issued:  289 units awarded (the “Restricted Stock Units”);

 

(ii)                                  Cash Only Award:  the amount of cash equal
to the fair market value of one share of City National Corporation common stock
at the close of trading on the date that the forfeiture restrictions lapse times
the number of RSUs;

 

(ii)                                  The date of the Award: April 3, 2006 (the
“Award Date”); and

 

(iii)                               The consideration, if any, for the
Restricted Stock Units:  Colleague’s Employment with the Company.

 

(b)                                 Restricted Stock Unit Account.  The
Restricted Stock Unit Award will be credited to Colleague’s Restricted Stock
Unit Account as of the Award Date and upon satisfaction of the conditions of
this Agreement.

 

--------------------------------------------------------------------------------


 

2.                                      Restricted Stock Units.  Colleague
hereby accepts the Restricted Stock Units and agrees with respect thereto as
follows:

 

(a)                                 Forfeiture. In the event of termination of
Colleague’s employment with the Company or employing subsidiary for any reason
other than (i) death or (ii) Total Disability, or except as otherwise provided
in the last sentence of subparagraph (b) of this Paragraph 2, Colleague shall,
for no consideration, forfeit to the Company all Restricted Stock Units to the
extent then subject to forfeiture.

 

(b)                                 Lapse of Forfeiture Restrictions.  All
Restricted Stock Units are subject to forfeiture, as provided in subparagraph
(a), until the forfeiture restrictions lapse in accordance with the following
schedule provided that Colleague has been continuously employed by the Company
from the Award Date through the lapse date:

 

 

 

Percentage of

 

 

 

 

 

Restrictions Which

 

Total Percentage of

 

Time From Date of Award

 

Lapse (Vesting)

 

Restrictions Lapsed

 

After 1 year

 

100

%

100

%

 

Notwithstanding the foregoing, the forfeiture restrictions shall lapse as to all
of the Restricted Stock Units on the earlier of (i) subject to the discretion of
the Committee, the occurrence of a Change in Control Event (as such term is
defined in the Plan), or (ii) the date Colleague’s employment with the Company
is terminated by reason of death or Total Disability. In the event Colleague’s
employment is terminated for any other reason, the Committee or its delegate, as
appropriate, may, in the Committee’s or such delegate’s sole discretion, approve
the lapse of forfeiture restrictions as to any or all Restricted Stock Units
still subject to such conditions, such lapse to be effective on the date of such
approval or Colleague’s termination date, if later.

 

(c)                                  Restricted Stock Unit Account.  A
Colleague’s Restricted Stock Unit Account shall be a memorandum account on the
books of the Company. The Restricted Stock Units credited to a Restricted Stock
Unit Account shall be used solely as a method for the determination of the
amount of cash to be eventually distributed to the Colleague in accordance with
the Addendum to this Agreement. The Restricted Stock Units shall not be treated
as property or as a trust fund of any kind. The Colleague shall not be entitled
to any voting or other stockholder rights with respect to Restricted Stock Units
awarded or credited under the Plan. The number of Restricted Stock Units
credited (and the cash award to which the Colleague is entitled under the Plan)
shall be subject to adjustment in accordance with the terms of the Plan.

 

(d)                                 Dividend Equivalents.  Colleague is awarded
Dividend Equivalent Units in an amount equal to the dividend per Share for the
applicable dividend payment date (which, in the case of any dividend
distributable in property other than Shares, shall be the

 

--------------------------------------------------------------------------------


 

per Share value of such dividend, as determined by the Company for purposes of
income tax reporting) times the number of Restricted Stock Units held by
Colleague on the record date for the payment of such dividend.  Colleague shall
receive the amount calculated under this subsection on the payment date for such
dividends.  Dividend Equivalent Units shall vest immediately and shall not be
subject to forfeiture.

 

(e)                                  Nontransferability.  The Restricted Stock
Units and the Dividend Equivalent Units and the rights and interests of the
Colleague under this Agreement may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of prior to
distribution.

 

3.                                      Withholding of Tax.  The receipt of cash
upon distribution may result in income to you for federal or state tax
purposes.  To the extent that you become subject to taxation, you shall deliver
to the Company at the time of such receipt such amount of money or shares of
unrestricted Common Stock, as the Company may require to meet its withholding
obligation under applicable tax laws or regulations.  If you fail to do so, the
Company is authorized to withhold from any cash remuneration then or thereafter
payable to you any tax required to be withheld by reason of such resulting
compensation income.  Your delivery of Shares to meet the tax withholding
obligation is subject to the Company’s Securities Trading Policy as may be in
effect from time to time.  You must have owned any Common Stock you deliver for
at least six months.  Any Common Stock you deliver or which is withheld by the
Company will be valued on the date of which the amount of tax to be withheld is
determined.

 

4.                                      Limitation on Transfer.  Other than upon
death or pursuant to a DRO, the Restricted Share Units and all rights granted
under this Agreement are personal to Colleague and cannot be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and will not be subject to execution, attachment or similar
processes.

 

5.                                      Plan and Addendum
Incorporated/Availability.  Colleague acknowledges that the Company has made
available a copy of the Plan and the Addendum to this Agreement, and agrees that
this Award of Restricted Stock Units and Dividend Equivalent Units shall be
subject to all of the terms and conditions set forth in the Plan and the
Addendum, including future amendments thereto, if any, pursuant to the terms
thereof, which Plan and Addendum are incorporated herein by reference as a part
of this Agreement. In the event of any conflict between the Plan, the Addendum
and this Agreement, the provisions of the Plan will prevail.  Colleague’s rights
hereunder are subject to modification or termination in certain events, as
provided in the Plan, including without limitation such rules and regulations as
may from time to time be adopted or promulgated in accordance with paragraph 1.3
of the Plan.  Capitalized terms not defined in this Agreement shall have the
meanings set forth in the Plan and the Addendum.

 

6.                                      Employment Relationship.  For purposes
of this Agreement, Colleague shall be considered to be in the employment of the
Company as long as Colleague remains a

 

--------------------------------------------------------------------------------


 

Colleague of either the Company, any successor corporation or a parent or
subsidiary corporation (as defined in section 424 of the Internal Revenue Code)
of the Company or any successor corporation.  Any question as to whether and
when there has been a termination of such employment, and the cause of such
termination, shall be determined by the Committee, or its delegate, as
appropriate, and its determination shall be final.

 

7.                                      Committee’s Powers.  No provision
contained in this Agreement shall in any way terminate, modify or alter, or be
construed or interpreted as terminating, modifying or altering any of the
powers, rights or authority vested in the Committee or, to the extent delegated,
in its delegate pursuant to the terms of the Plan or resolutions adopted in
furtherance of the Plan, including, without limitation, the right to make
certain determinations and elections with respect to the Restricted Stock Units
and Dividend Equivalent Units.  All decisions of the Committee (as established
pursuant to the Plan) with respect to any questions concerning the application,
administration or interpretation of the Plan will be conclusive and binding on
the Company and Colleague.

 

8.                                      Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of any successors to the Company and all
persons lawfully claiming under Colleague.

 

9.                                      Dispute Resolution.  If a dispute arises
between Colleague and Company in connection with the Restricted Stock Unit —
Cash Only Award, including Dividend Equivalent Units, the dispute will be
resolved by binding arbitration with the American Arbitration Association (AAA)
in accordance with the AAA’s Commercial Arbitration Rules then in effect.

 

10.                               Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
California.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Colleague has executed this Agreement,
all as of the date first above written.

 

 

CITY NATIONAL CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Colleague

 

--------------------------------------------------------------------------------


 

RESTRICTED STOCK UNIT AWARD AGREEMENT
(CASH ONLY AWARD)
ADDENDUM

 

THIS ADDENDUM TO THE RESTRICTED STOCK UNIT — CASH ONLY AWARD AGREEMENT provides
the rules and procedures relating to the grant of the Award and the operation of
the Restricted Stock Unit Account and the Dividend Equivalents.

 

A.                                    Whenever the following terms are used in
the Restricted Stock Unit — Cash Only Award Agreement or in this Addendum, they
shall have the meaning specified below, unless the context clearly indicates to
the contrary:

 

Dividend Equivalent Unit means a unit of measurement which is deemed for payment
purposes to represent one dollar ($1.00) solely for purposes of this Agreement.

 

Fair Market Value shall mean, with respect to Common Stock of the Company, the
price at which the Stock sold on the last normal transaction of the trading day
on a specified date, or if no trading occurs on such specified date, on the most
recent preceding business day on which trading occurred, as quoted on the New
York Stock Exchange.

 

Restricted Stock Unit means a non-voting unit of measurement which is deemed for
bookkeeping and payment purposes to represent one outstanding share of Common
Stock of the Company solely for purposes of this Agreement.

 

Restricted Stock Unit Account means the memorandum account maintained by the
Company on behalf of each Colleague which is credited with Restricted Stock
Units under this Agreement.  Each Restricted Stock Unit represents the right to
receive a distribution of cash as provided in the Restricted Stock Unit — Cash
Only Award Agreement and this Addendum.

 

Shares means shares of the Company’s Common Stock.

 

B.                                    Restricted Stock Unit Account.  As soon as
practical following the Award Date, the Company shall credit the Colleague’s
Restricted Stock Unit Account with the number of Restricted Stock Units awarded.

 

C.                                    Distributions.  As soon as practical
following the lapse of forfeiture restrictions, as provided in the Agreement,
the Restricted Stock Units credited to the Colleague’s Restricted Stock Unit
Account, shall be converted to cash and the cash shall be distributed to the
Colleague (or, in the event of his or her death, the Colleague’s Beneficiary).

 

D.                                    Adjustments in Case of Changes in Common
Stock.  If there shall occur any change in the outstanding Shares of the
Company’s Common Stock such as described in Section 7.2(a) of the Plan, the
Company shall make such proportionate and equitable adjustments consistent with
the effect of such event on stockholders generally, as the Committee determines
to be necessary or appropriate, in the number, kind and/or character of Shares
of Stock or other securities, property and/or rights contemplated hereunder,
including any appropriate adjustments to the market prices used in the
determination of the

 

--------------------------------------------------------------------------------


 

number of Shares and Restricted Stock Units, and in rights in respect of the
Colleague’s Restricted Stock Unit Account credited under this Agreement so as to
preserve the benefits intended.

 

E.                                     Plan Construction.  It is the intent of
the Company that transactions pursuant to the Plan satisfy and be interpreted in
a manner that satisfies the applicable conditions for exemption under Rule 16b-3
promulgated under the Exchange Act (“Rule 16b-3”) so that to the extent
consistent therewith the crediting of Restricted Stock Units and the
distribution cash hereunder will be entitled to the benefits of Rule 16b-3 or
other exemptive rules under Section 16 of the Exchange Act and will not be
subjected to avoidable liability thereunder.

 

It is the intent of the Company that the Restricted Stock Units and Dividend
Equivalent Units to which the Restricted Stock Unit — Cash Only Award Agreement
and this Addendum applies shall comply with Section 409A, and the Restricted
Stock Unit — Cash Only Award Agreement and this Addendum shall be interpreted in
a manner which is consistent with the foregoing intent.  Any provisions of the
Restricted Stock Unit — Cash Only Award Agreement and this Addendum which would
not comply with the requirements of Section 409A and the Regulations adopted
thereunder shall be deemed to be modified or eliminated in order to comply with
these requirements.

 

F.                                      Unfunded Plan.  The liability of the
Company to the Colleague under this Restricted Stock Unit — Cash Only Award
Agreement shall be that of a debtor only pursuant to such contractual
obligations as are created by the Plan, the Agreement and this Addendum, and no
such obligation of the Company shall be deemed to be secured by any assets,
pledges, or other encumbrances on any property of the Company.  The Company has
not segregated or earmarked any Shares or any of the Company’s assets for the
benefit of Colleague or his/her beneficiary or estate, and the Plan does not,
and shall not be construed to, require the Company to do so.  The Colleague and
his/her beneficiary or estate shall have only an unsecured, contractual right
against the Company with respect to any Restricted Stock Units or Dividend
Equivalent Units, and such right shall not be deemed superior to the right of
any other creditor.

 

--------------------------------------------------------------------------------

 
